Citation Nr: 0834673	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  02-08 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to February 
1982.

This appeal to the Board of Veterans' Appeals (Board) arose 
from March 2002 and June 2002 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the benefit sought on appeal.

The veteran appeared at a Travel Board hearing in January 
2006 before the undersigned Veterans Law Judge.  A transcript 
of the hearing testimony is associated with the claims file.

In a decision dated in April 2006, the Board reopened the 
veteran's claim, but denied it on the merits after a de novo 
review.  He appealed the decision to the United States Court 
of Appeals For Veterans Claims (Court).  In a May 2008 
Memorandum decision, the Court determined the Board did not 
provide sufficient reasons and bases for its decision and 
remanded it to the Board for further consideration.  The 
Court's Order implementing the decision is also dated in May 
2008.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Among multiple claimed stressors the veteran asserts that 
while training at Ft. Dix, New Jersey, he observed a Private 
[redacted], die as a result of being kicked and beaten by a 
drill sergeant after he, Private [redacted], had collapsed.  In 
considering the Board's analysis of this claimed stressor the 
Court described the Board's explanation confusing and 
unclear.  In this regard, the Board determined there was no 
credible evidence that corroborated the veteran's claimed in-
service stressor.  Notably, the RO's April 2004 Examination 
Request noted the RO conceded the veteran was in close 
proximity to Private [redacted] at the time of his death-which 
was not due to violence.  Cf. also October 2004 e-mail, "The 
stressor of seeing Mr. [redacted] beat up was not verified.  I 
had the claims folder of Mr. [redacted] and he did not die of 
any beating or anything related."  The Court noted the 
Board's April 2006 decision failed to address the RO's 
"apparent concession" (sic). 

The claims file contains internal RO memoranda to the effect 
that Private [redacted]'s file was obtained and reviewed.  His 
file apparently contained reports of investigation into his 
death, to include an autopsy report which reportedly revealed 
that Mr. [redacted] died of natural causes.  The Board notes, 
however, that-on entirely reasonable grounds-the RO did 
not, and has not, included them in the veteran's claims file.  
The Board, however, deems Private [redacted]'s file as essential 
to its review of this appeal to determine if the RO's 
"concession" had a reasonable underlying factual basis.  
There also is the matter of the March 2005 VA examination 
report.

The March 2005 examination report notes the examiner rendered 
a diagnosis of malingering.  The examiner noted the veteran 
did not meet the diagnostic criteria for post traumatic 
stress disorder, and there was also concern with his 
veracity.  The examiner then noted that "certain criteria" 
were not met but did not specify what those criteria were.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  The AMC/RO should obtain the file of 
Private [redacted] which the RO reviewed as 
part of the adjudication of the claim and 
provide it to the Board under separate 
cover when the veteran's claims file is 
returned after completion of the 
development directed in this remand.

2.  The AMC/RO should refer the veteran's 
claims files to the examiner who conducted 
the March 2005 examination and request 
clarification of the following questions: 
1) Which diagnostic criterion or criteria 
did the examination show the veteran did 
not meet for a diagnosis of PTSD?; 2) What 
were the "certain criteria" that were 
not met?  Please ask the examiner to 
provide an explanation for any answer(s) 
provided.

If the examiner who conducted the  March 
2005 examination is no longer available, 
please refer the claims file to an equally 
qualified examiner for a review of the 
claims file and an opinion.  Should a 
substitute examiner deem an examination 
necessary before answering the above 
questions, the AMC/RO should arrange it.

3.  After the development requested has been 
completed, the AMC/RO should review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If the report is deficient in 
any manner, the AMC/RO must implement 
corrective procedures at once.

4.  Then readjudicate the veteran's claim in 
light of the additional evidence obtained.  
If the claim is not granted to his 
satisfaction, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The veteran need take 
no action unless otherwise notified.  VA will notify him if 
further action is required on his part.  He has the right to 
submit additional evidence and argument concerning the claims 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



